Citation Nr: 0532353	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 23, 1974 to 
November 15, 1974.  With additional periods of reserve 
service.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in September 2002, which denied the claim for 
service connection for tinnitus and granted service 
connection for bilateral hearing loss, effective February 26, 
2002.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected bilateral ear hearing 
loss is manifested by, at worst, Roman numeral I hearing 
impairment in both ears during any period since the veteran 
filed his claim.

3.  Tinnitus is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service




CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for 
bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.85, Diagnostic Code 6100, 4.86 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

With respect to his claim for an increased rating for hearing 
loss, the veteran first raised his claim of entitlement to an 
increased rating by his December 2002 Notice of Disagreement, 
which was clearly after the rating decision on appeal.  VA's 
Office of General Counsel indicated in VAOPGCPREC 8-2003 that 
when VA receives a Notice of Disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
any event, a June 2003 letter provided notice regarding the 
evidence necessary to substantiate his claim for an increased 
rating.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a February 2003 Statement of the 
Case (SOC), and May 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, including those pertaining to the 
evaluation of hearing loss, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports. Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Factual Background

Service medical records from October 1974 show that the 
veteran was evaluated after complaining of dizziness and 
blackout spells.  Subsequent records, from November 1974 
indicate that the veteran's ears were "normal."

Army Reserve medical records from March 1978 show an 
audiological evaluation, but do not address tinnitus.  A 
March 1982 report of medical history from enlistment is 
negative for complaints of hearing loss or tinnitus.

Military personnel records indicate inactive service in the 
Army Reserve and Guard and also indicate that the veteran 
completed a law enforcement course, which included firearms 
training.

A report from G.J.J., M.D. contains medical records, 
including several audiometric evaluations from September 1990 
to May 2000.  An examination report from September 1990 
refers to complaints of tinnitus stemming from a truck 
accident that occurred while the veteran was working in 
September 1990.  In addition, the veteran complained of a 
"change in hearing" and pain in the ear area.  The veteran 
described his tinnitus as high frequency sound, more 
pronounced in a quiet area.  He also complained of a 
"blocked" feeling, light-headedness, and some 
disequilibrium.  A wax-like scab was removed from the right 
ear, and the veteran's tympanic membrane showed mild 
injection with redness at the handle of the malleus, but no 
perforations or major scarring.  Impedance showed good 
mobility and normal volume.  Ears were tender to palpation, 
more so on the left side than the right.

The examiner wrote that the audiogram showed "bilateral 
sensorineural hearing loss, more pronounced on the right side 
than the left."  The veteran's tinnitus matching was 
repeatable and in a range between 6,000 and 8,000 Hertz for 
the right ear.  Otalgia was also found, and this was related 
to a jaw injury.

Private outpatient records by G.J.J., M.D from October 1990 
note complaints of loud tinnitus and sharp pain.  Audiology 
testing indicated tinnitus in the 6,000 Hertz range.  Major 
pathology was dismissed and the ears were described as 
"quite stable."  Outpatient notes from January 1991 
indicate that the veteran had continued complaints of 
tinnitus and difficulty hearing with a noisy background.  
Records from January 1996 indicate that the veteran reported 
a history of noise exposure hearing loss.  The veteran 
indicated that this was found during his National Guard 
service.  Difficulty with sound perception was indicated in 
noisy background settings.  Audiometry records indicated 
mainly high-frequency sensorineural hearing loss.  The 
examiner opined that this was related to noise exposure.  No 
marked change in perception was indicated from prior reports.  
Some disequilibrium and right ear tinnitus were again noted.

A May 2000 audiological evaluation by G.J.J., M.D. reveals 
that the veteran had pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
60
75
43
LEFT
25
15
20
40
25

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

Private medical records from S.B.H., M.D. include a report 
dated September 2001, wherein the examiner reported reviewing 
some of the veteran's records.  The examiner reviewed a 
report from G.J.J., M.D. and various audiograms.  S.B.H., 
M.D.'s report reflected the veteran's account that, in 
September1990, he was driving a truck to New York on a work 
assignment and was struck by a car going 110 m.p.h.  Upon 
impact, his truck rolled over and was then struck by a truck 
trailer.  The veteran had a fracture jaw and has complained 
of ringing in his ear since that time.  He also mentioned 
that he had dizziness at the time of the accident, but was 
not currently dizzy.  He also told his examiner that he has 
been exposed to loud noises in the past.  He specifically 
referred to target practice during his service with the Army 
National Guard.

Upon physical examination, a large amount of wax was removed 
from the veteran's right ear.  His tympanic membranes were 
normal.  Following audiology evaluation, the examiner 
concluded that the veteran had bilateral high frequency 
hearing loss between 4000 and 6000 Hertz.  This was described 
as being worse on the right.  Speech discrimination tests 
resulted in 100 percent findings, bilaterally.  The examiner 
then opined that the veteran's bilateral hearing loss is 
secondary to noise exposure.  He added that the veteran has 
tinnitus.  The examiner went on to suggest that the veteran's 
hearing loss was "very suggestive of noise induced hearing 
loss from long-term noise exposure as a truck driver and also 
when he was in the National Guard from target practicing."  
While noting that the veteran would benefit from hearing 
aids, the examiner said that the veteran would have a problem 
with noisy environments.  Finally, the examiner concluded 
that the veteran's hearing had only slightly deteriorated, in 
the higher frequencies, since 1990.

In September 2002, the veteran was accorded a VA examination 
for hearing loss and tinnitus.  The examiner reviewed the 
claims file.  He indicated that the veteran reported a 
history of noise exposure while serving in the Army and Army 
Reserves.  This included shooting weapons at mines and 
training with grenade simulators.  The examiner added that 
the veteran had additional occupational noise exposure as a 
truck driver and reported decreased hearing.  The veteran 
reported tinnitus in his right ear and an ocean sound in his 
left ear.

The examiner noted that the veteran's first report of 
tinnitus came after his 1990 car accident.  He also observed 
that while there was no discharge audiology report, the 
record did contain a 1978 audiology test that showed high 
frequency hearing loss and a 1982 audiology report that 
indicated the veteran's hearing was within normal limits.  At 
the time of his current examination, the veteran complained 
of an inability to hear low volume sounds.  He denied a 
history of sinus problems or ear infections.  The examiner 
opined that the most likely cause of the veteran's hearing 
loss was acoustic trauma and the most likely cause of his 
tinnitus was trauma from the veteran's September 1990 car 
accident.

On the VA authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
70
80
[43]
LEFT
30
15
20
50
29

Although the examination report noted an four frequency 
average of 49, the correct average of those frequencies is 
actually 43.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.

The examiner diagnosed the veteran with severe sensorineural 
hearing loss in his right ear and moderate sensorineural 
hearing loss in his left ear.

Analysis

1. Hearing Loss

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally, the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The veteran's hearing loss is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85-4.86 (2005).  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).  The evaluation of hearing impairment 
applies a rather structured formula, which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

In the instant case, the Board finds that the criteria for a 
higher initial evaluation, for any period during the pendency 
of the veteran's claim, are not met.

The veteran's VA examination revealed an average right ear 
pure tone threshold of [43] decibels and speech recognition 
of 96 percent.  These figures, when applied to Table VI, 
yield a result of Roman numeral I.  The Board also notes that 
even utilizing the average of 49 reported on the examination 
report would yield a result of Roman numeral I.  Thus, no 
clarification of the examination results is necessary.

With regard to the VA examination findings for the left ear, 
the pure tone threshold average of 29 decibels, combined with 
his speech recognition score of 96 percent, also correspond 
to Roman numeral I on Table VI.  When the right ear's Roman 
numeral I is combined on Table VII with the left ear's Roman 
numeral I, a noncompensable evaluation results.

Audiological results contained in the veteran's private 
outpatient treatment records must also be given 
consideration.  For example, a May 2000 audiometric 
evaluation by G.J.J., M.D. revealed an average right ear pure 
tone threshold of 43 decibels and speech recognition of 100 
percent.  These figures, when applied to Table VI, yield a 
result of Roman numeral I.  The veteran's left ear pure tone 
threshold average of 25 decibels, combined with his speech 
recognition score of 100 percent, also correspond to Roman 
numeral I on Table VI.  When the right ear's Roman numeral I 
is combined on Table VII with the left ear's Roman Numeral I, 
a noncompensable evaluation results.

The September 2001 report from S.B.H., M.D. does not include 
audiometric findings that can be analyzed in terms of the 
rating criteria set out in the applicable rating criteria.  
See 38 C.F.R. § 4.85, 4.86.  The diagnoses contained in this 
report, of high-frequency sensorineural hearing loss is 
consistent with other records in the claims file, to include 
the most recent VA examination.  However, with regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

The Board also notes that audiological findings do not show 
an exceptional pattern of hearing loss pursuant to 38 C.F.R. 
§ 4.86 (2005).  There is no evaluation where the veteran 
presents puretone thresholds of 55 decibels or more at each 
of the specified frequencies and no evaluation where the 
veteran's threshold is 70 decibels or greater at 2000 Hertz.

Accordingly, and in light of Fenderson, supra, the objective 
medical evidence does not indicate any period of time for 
which the veteran's service connected bilateral hearing loss 
was manifest to a degree that would warrant a compensable 
evaluation.  Therefore, a compensable rating for the 
veteran's hearing impairment is denied.



2. Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran reported having tinnitus during his most recent 
VA examination, with complaints of ringing in the veteran's 
right ear and an "ocean" sound in his left ear.  Private 
medical records from September 2001 note tinnitus in the 
right ear, and prior records from 1990 indicate unilateral 
tinnitus in the right ear.  Other private records qualify 
this right ear tinnitus, as occurring in the 6,000 Hertz 
range.

Service medical records are negative for findings of 
tinnitus.  The first appearance of tinnitus in the veteran's 
records is an outpatient treatment report from September 
1990, 15 years after the veteran left active duty service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The veteran has argued that shooting at mines and the use of 
grenade simulators are potential sources of acoustic trauma, 
which may have caused the his tinnitus.  Reserve records also 
indicate that the veteran trained with firearms.  However, 
these records contain no indication or reference to 
complaints or treatment for tinnitus.

The Board is also aware of the veteran's September 1990 
private medical records that describe an automobile accident 
and a resulting jaw injury in great detail.  Medical records 
contemporaneous to this accident noted the veteran's comments 
that his tinnitus symptoms started almost immediately 
thereafter.  This report is later repeated during a September 
2001 private evaluation.  

Importantly, the only medical opinion addressing the etiology 
of the veteran's tinnitus is the September 2002 VA 
examination report.  In that report, the examiner, following 
a review of the veteran's claims file, opined that the 
veteran's tinnitus was more likely related to his 1990 car 
accident.  As the claims file is devoid of any evidence of 
tinnitus in-service and any medical opinion that relates the 
veteran's current tinnitus to an in-service disease or 
injury, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
tinnitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to an increased initial evaluation for bilateral 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


